       Case 1:17-cv-00688-DAE Document 136 Filed 04/15/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

WC 3RD & TRINITY, LP, a Texas        §        NO. 1:17-CV-688-DAE
Limited Partnership,                 §
                                     §
             Plaintiff,              §
                                     §
vs.                                  §
                                     §
STK REBEL AUSTIN, LLC a Texas §
LLC; and THE ONE GROUP               §
HOSPITALITY, INC., a Delaware        §
corporation,                         §
                                     §
             Defendants,             §
                                     §
vs.                                  §
                                     §
WORLD CLASS CAPITAL GROUP, §
LLC, NATIN PAUL AND SHEENA §
PAUL,                                §
                                     §
             Third-party Defendants. §
________________________________ §

      ORDER GRANTING UNOPPOSED MOTION TO WITHDRAW AS
      ATTORNEYS OF RECORD FOR PLAINTIFF AND THIRD-PARTY
                        DEFENDANTS

            Before the Court is Eric Taube, Andrew Vickers, and Waller Lansden

Dortch & Davis, LLP’s (collectively “Counsel”) Unopposed Motion to Withdraw

as Attorneys of Record for Plaintiff WC 3rd & Trinity, LP and Third-Party

Defendants World Class Capital Group, LLC, Natin Paul, and Sheena Paul

(“Clients”). (Dkt. # 134.) The Motion also asks that the current May 12, 2020 trial
         Case 1:17-cv-00688-DAE Document 136 Filed 04/15/20 Page 2 of 3




setting be continued to the Court’s first available setting no less than 60 days from

the current trial setting, in light of current events and so that prospective new

counsel for Clients may have an opportunity to prepare for trial. (Id. at 1.)

Pursuant to Local Rule AT-3, Clients have agreed to Counsel’s withdrawal and

have signed the Motion in accordance. (Id. at 4–5.) Counsel further indicates that

they have conferred with Defendant and Defendant does not oppose the motion.

(Id. at 2, 6.)

                 Accordingly, the Court ORDERS that Eric Taube, Andrew Vickers,

and Waller Lansden Dortch & Davis, LLP be terminated as counsel of record for

Plaintiff WC 3rd & Trinity, LP and for Third-Party Defendants World Class Capital

Group LLC, Natin Paul, and Sheena Paul. It is FURTHER ORDERED that

Plaintiff WC 3rd & Trinity, LP and Third-Party Defendants World Class Capital

Group LLC, Natin Paul, and Sheena Paul shall submit an Advisory to the Court

within 21 days of this Order informing the Court of their replacement counsel.

                 Finally, it is FURTHER ORDERED that the May 12, 2020, trial

setting shall be continued for no less than sixty (60) days from the date of the

current setting. The Court will issue a separate Order resetting the current Final

Pretrial Conference, Jury Trial, and Related Deadlines.




                                           2
Case 1:17-cv-00688-DAE Document 136 Filed 04/15/20 Page 3 of 3




    IT IS SO ORDERED.

    DATED: Austin, Texas, April 15, 2020.




                                  ______________________________________
                                  David Alan Ezra
                                  Senior United States District Judge




                              3
